Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 1 of 41
Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 2 of 41
Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 3 of 41
Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 4 of 41




                /s/ Andrew Teitelman
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 5 of 41




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               (Philadelphia Division)


Michael Melvin
c/o 2020 Pennsylvania Ave NW #345
Washington, DC, 200061

        and

Dan Farrelly
c/o 2020 Pennsylvania Ave NW #345
Washington, DC, 20006

        and

Brion Milligan
c/o 2020 Pennsylvania Ave NW #345
Washington, DC, 20006

        and

Mark Palma                                                   COMPLAINT
c/o 2020 Pennsylvania Ave NW #345
Washington, DC, 20006                                        Civil Action No.

        and

Robert Bannan
c/o 2020 Pennsylvania Ave NW #345
Washington, DC, 20006

        and

Jesus Cruz
c/o 2020 Pennsylvania Ave NW #345
Washington, DC, 20006

        And

Steven Hartzell
c/o 2020 Pennsylvania Ave NW #345


1
  Plaintiffs’ home addresses are being withheld for security purposes, as they have been
threatened and their safety would be compromised if their addresses were made public.
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 6 of 41




Washington, DC, 20006


                             Plaintiffs,

           v.

Honorable James F. Kenney
Mayor of the City of Philadelphia
City Hall, Office 215
Philadelphia, PA 19107

        and

Larry Krasner, Esq.
District Attorney
Office of the District Attorney
City of Philadelphia
3 S Penn Square
Philadelphia, PA 19107

        and

Honorable Danielle Outlaw
Police Commissioner
Philadelphia Police Department
City of Philadelphia
750 Race Street
Philadelphia, PA 19106

        and

Mr. Richard Ross, Jr.
Former Police Commissioner
c/o Philadelphia Police Department
750 Race Street
Philadelphia, PA 19106

       And

Emily Baker-White dba The Plain View Project
825 Post Street Apt 524
San Francisco, CA 94109

                                    Defendants.




                                                  2
            Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 7 of 41




                                          COMPLAINT

       Plaintiffs Michael Melvin, Dan Farrelly, Brion Milligan, Mark Palma, Robert Bannan,

Steven Hartzell, and Jesus Cruz (collectively “Plaintiffs”) sue Defendants Honorable James F.

Kenney, Larry Krasner, Esq., Ms. Danielle Outlaw, Mr. Richard Ross, Jr., (collectively the

“Government Defendants”) in their individual and capacities as acting under of state law with

regard to the civil rights counts herein, as well as Defendant Emily Baker-White dba The Plain

View Project (hereinafter “Plain View”), who acted as a co-conspirator on information and

believe with financial and other support, in whole or in part, provided by George Soros. In

support of the counts pled below, Plaintiffs allege as follows:

I.     INTRODUCTION AND NATURE OF THE ACTION

       1.      This is a complaint for damages and equitable relief arising out of the targeted,

discriminatory and illegal hacking of Caucasian and other non-African-American, non-Muslim

City of Philadelphia police officers’ computer accounts, twitter accounts, and social media

accounts of the Plaintiffs and those other Philadelphia police officers of a Targeted Class as

alleged herein who are similarly situated, in violation of Chapter 76 of Title 18 of the

Pennsylvania Statutes Crimes and Offenses, by Emily Baker-White who does business as Plain

View, in concert with the other Defendants as a conspiracy, using the U.S. Mail and wires. This

concerted action and conspiracy are motivated by and are the result of racist, ethnic and sex-

based animus and prejudice against Plaintiffs and the Targeted Class of similarly situated

Philadelphia police officers. These illegal acts caused severe damage to Plaintiffs’ financial well-

being, reputations and resulted in physical and severe emotional harm. These illegal acts are

manifested in employment discrimination and other tortious acts that have harmed Plaintiffs and

the Targeted Class of police officers by each and every Defendant, jointly and severally, acting



                                                 3
            Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 8 of 41




in concert. The alleged illegal acts are continuing.

       2.      The information about and privately posted statements concerning the Plaintiffs

and Targeted Class of similarly situated police officers, are not racist, homophobic or

Islamophobic nor objectionable, as Defendants, each and every one of them, characterized them,

which defamation was and continues to be maliciously published widely by the Defendants, but

were at most mere differences of opinions or points of view. Importantly, they were not made in

the line of police duty but privately on private social media accounts.

       3.      The so-called information about and statements by the Plaintiffs and the similarly

situated Targeted Class of police officers, did not provide any basis for firing, constructively

firing, and/ or disciplining them and other similarly situated Philadelphia police.

       4.      The Defendants, acting in concert as a conspiracy, did not just violate the privacy

of but also misrepresented and lied about what the Plaintiffs had said and communicated and

what the Plaintiffs believe.

       5.      The Defendants, conspiring and acting in concert for political and other improper

and illegal purposes with each other, specifically set aim at the Targeted Class of police officers,

including Plaintiffs, and had them fired, forced to retire, or constructively terminated, wrongfully

and excessively disciplined and caused them to be falsely defamed in their personal, public, and

professional reputations.

       6.      The actions of the Defendants violated the civil rights of the Plaintiffs under 18

U.S.C. 1983, et seq., out of intentional racial, sex, and ethnic based discrimination. Defendants

violated Plaintiffs’ civil rights under the U.S. Constitution and also caused Plaintiffs severe

emotional distress and physical ailments.

       7.       The actions of the Defendants violated the civil rights of the Plaintiffs under 18




                                                  4
              Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 9 of 41




U.S.C. 1983, et seq., by denying their rights to free speech under the First Amendment, denying

them the right to bear arms under the Second Amendment, and discriminating against them on

the basis of their race, sex and ethnicity.

II.     JURISDICTION AND VENUE

        8.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, 28 U.S.C. § 1332(a)(2), as a civil action brought by citizens of the United States, and

arising in other respects also under federal law and the U.S. Constitution.

        9.       Venue is proper because the events herein occurred within this District.

        10.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(d).

        11.      The situs of the offense is further defined by the specifics of where Pennsylvania

law defines the situs of the computer hacking.

        12.      Even where not always the basis of the causes of action, 18 Pa.C.S.A. § 7602, J

provides (emphasis added).

                 An offense under this chapter may be deemed to have been
                 committed either at the place where conduct constituting an
                 element of the offense occurred or at the place where the result
                 which is an element of the offense occurred within this
                 Commonwealth in accordance with section 102 (relating to
                 territorial applicability). It shall be no defense to a violation of
                 this chapter that some of the acts constituting the offense
                 occurred outside of this Commonwealth.

        13.      This Court also has supplemental jurisdiction over this action pursuant to 28

U.S.C. § 1367.

III.    STANDING AND THE INDIVIDUAL PLAINTIFF PARTIES

        14.      Plaintiffs were employed as law enforcement officers within and by the City of

Philadelphia, Pennsylvania, within this judicial district.

        15.      Defendant Emily Baker-White is a citizen of California. She is the creator of The



                                                    5
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 10 of 41




Plain View Project and is, at all material times, doing business as The Plain View Project

(hereafter “Plain View”). On information and belief, like Defendant Krasner, Plain View has

received large and substantial financial and other support from George Soros and/or entities

affiliated with or controlled by him (the “Soros Organizations”), creating an affinity and alliance

with Defendant Krasner such that the conspiracy as alleged herein was agreed to and carried out,

and continues to be carried out as witnessed by the organized rioting and other destructive events

following the tragic death of George Floyd.

       16.       Defendant Kenney is a citizen of Pennsylvania. He is at all material times the

Mayor of Philadelphia.

       17.       Defendant Krasner is a citizen of Pennsylvania. He is at all material times the

District Attorney of Philadelphia, primarily elected with the financial and other support of Soros

Organizations.

       18.       Defendant Outlaw is a citizen of Pennsylvania. She is currently the Police

Commissioner of Philadelphia.

       19.       Defendant Ross is a citizen of Pennsylvania. He is the former Police

Commissioner of Philadelphia.

       20.       Plaintiff Michael Melvin is a natural person who was employed as a police officer

by the Philadelphia Police Department until being discriminated against based on his race and

sex as a male white cop and harmed in his employment, financial well-being and professional

and personal reputations, physical and emotional states, by the civil rights violations and other

illegal conduct of the Defendants.

       21.       Plaintiff Dan Farrelly is a natural person who was employed as a police officer by

the Philadelphia Police Department until being discriminated against based on his race and sex as




                                                  6
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 11 of 41




a male white cop and harmed in his employment, financial well-being and professional and

personal reputations, physical and emotional states, by the civil rights violations and other illegal

conduct of the Defendants.

       22.     Plaintiff Brion Milligan is a natural person who was employed by the Philadelphia

Police Department until being discriminated against based on his race and sex as a male white

cop and harmed in his employment, financial well-being and professional and personal

reputations, physical and emotional states, by the civil rights violations and other illegal conduct

of the Defendants.

       23.     Plaintiff Robert Bannan is a natural person who was employed by the

Philadelphia Police Department until being discriminated against based on his race and sex as a

male white cop and harmed in his employment, financial well-being and professional and

personal reputations, physical and emotional states, by the civil rights violations and other illegal

conduct of the Defendants.

       24.     Plaintiff Mark Palma is a natural person who was employed by the Philadelphia

Police Department until being discriminated against based on his race and sex as a male white

cop and harmed in his employment, financial well-being and professional reputations, physical

and emotional states, by the civil rights violations and other illegal conduct of the Defendants.

       25.     Plaintiff Steven Hartzell is a natural person who was employed by the

Philadelphia Police Department until being discriminated against based on his race and sex as a

male white cop and harmed in his employment, financial well-being and professional

reputations, physical and emotional states by the civil rights violations and other illegal conduct

of the Defendants

       26.     Plaintiff Jesus Cruz is a natural person who was employed by the Philadelphia




                                                  7
            Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 12 of 41




Police Department until being discriminated against based on his race, ethnicity, and sex and

harmed in his employment, financial well-being and professional and personal reputations,

physical and emotional states, by the civil rights violations and other illegal conduct of the

Defendants.

IV.    FACTS COMMON TO ALL COUNTS

       27.     The far-left movement has been building over the last several decades, with a

dramatic increase in magnitude arising during and since the 2016 election cycle, wherein leftist

and anarchist organizations funded by high-profile wealthy ultra-leftist donors, including George

Soros, have undertaken a vigorous campaign to install elected prosecutors, such as Defendant

Larry Krasner, and other court personnel who are intentionally opposed to criminal law

enforcement with regard to certain groups such as African-Americans and Muslims and hostile

and adverse to the police, in particular white cops, and other officers in the Targeted Class in

general.2

       28.     In the City of Philadelphia, on August 15, 2019, William McSwain, U.S. Attorney

for the Eastern District of Pennsylvania, rebuked Larry Krasner for promoting what he labeled a

“stunning disrespect for law enforcement” and blaming him in part for an hours long standoff

between police and an active shooter the day before.3

       29.     The U.S. Attorney said he was “fed up” with a “new culture of disrespect for law



2
  Chris Brennan, He helped Krasner become Philly’s DA. Now billionaire George Soros is back
in Pa. with $1M, this time to get a Delco Democrat elected, The Philadelphia Inquirer, Oct. 25,
2019, available at: https://www.inquirer.com/news/george-soros-billionaire-delaware-county-
district-attorney-race-jack-stollsteimer-katayoun-copeland-20191025.html
3
 See Caitlin Oprysko, “I am fed up with it”: Philadelphia U.S. attorney torches local D.A. after
police standoff, Politico, August 15, 2019, available at:
https://www.politico.com/story/2019/08/15/philadelphia-attorney-larry-krasner-police-standoff-
1465394.


                                                  8
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 13 of 41




enforcement” in Philadelphia that he said was being “championed” by Krasner, [who was] a

former civil rights lawyer.4

        30.     And further: “McSwain also accused Krasner of going easy on violent criminals,

blaming what he said was a lack of “robust enforcement” and diversionary programs, along with

the downgrading of charges and ignoring “entire sections of the criminal code.” McSwain

contended that his office had been picking up the slack for Krasner, saying that his office had

prosecuted 70 percent more violent crime cases than it did last year in response to Krasner’s

‘lawlessness.5’”

        31.     Furthermore, “This is larger than just Maurice Hill,” [Krasner] told reporters. “I

believe he is putting police at risk and putting the public at risk.6”

        32.     Meanwhile, Emily Baker-White created defendant Plain View. Pursuant to the

group’s website:

              “This discovery inspired the creation of the Plain View Project (PVP), a
              research project that has identified thousands of Facebook posts and
              comments by current and former police officers. We believe that these
              statements could erode civilian trust and confidence in police, and we hope
              police departments will investigate and address them immediately.” 7

        33.     On or around July 20, 2019, the private messages and postings of 323

Philadelphia police officers, including the Plaintiffs herein, were illegally hacked and disclosed

by defendant Plain View.

        34.     It is important here that social media allows use in both public modes, friends-

only modes, and private modes.

        35.     The postings of the Plaintiffs also involved private and non-police related


4
  Id.
5
  Id.
6
  Id.
7
        https://www.plainviewproject.org/about


                                                   9
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 14 of 41




accounts and modes.

       36.     Merely because people choose to post on social media platforms does not mean

that they are public posts visible outside of their designated friends. The social media posts at

issue were not public.

       37.     Defendant Plain View criminally and civilly violated Pennsylvania state and

federal law by unauthorized access to computers, computer systems, and computer databases.

       38.     The purpose of Defendant Plain View is to “erode civilian trust and confidence in

police” and thus to portray them as racist, sexist, and dangerous to the community. The objective

of Defendant Plain View is to maliciously harm police officers, and provoke violent attacks

against them and their families in order to cause a breakdown of societal order, such that leftist,

socialist, communist, radical African-Americans, radical Muslims, radicals on the Jewish left,

radical atheists, radical anarchists such as ANTIFA and other radical forces can assume control

of the nation either at the ballot box and/or by force.

       39.     Indeed, the creator of the defendant Plain View, Emily Baker White, has made

views on law enforcement clear, as she posted an image with the text, “What You Should Do If

You Support Police,” over a background image of a man shooting himself in the head. On

information and belief, just as the Soros Organizations were largely responsible for having

elected Defendant Krasner as the District Attorney of Philadelphia, defendant Plain View is

likely funded in whole or in part by the Soros Organizations, led by George Soros, a self-hating

Jewish, Nazi collaborator (who confiscated along with his father the property of Jews on their

way to Hitler’s ovens and gas chambers), anti-Semite and ultra-leftist. Outrageously, Krasner,

supported by the anti-Semite and anti-law enforcement Soros, is also Jewish; yet his election as

District Attorney was supported and largely funded by Nazi collaborator and anti-Semite Soros,




                                                  10
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 15 of 41




amounting, like Soros, to a despicable betrayal of his own Judeo heritage which is governed by

the Ten Commandment’s prohibitions against theft, assault, murder and the commission of other

crimes against mankind and God. For defendant Krasner certain groups are virtually exempt

from law enforcement, based on his leftist political views and agenda; while others, such as

white male and non-African-American and non- Muslims cops, are targeted, hunted down and

made “fair game” by defendants Soros and Plain View acting in concert with the other

defendants named herein. Krasner along with the other defendants sued herein in their personal

capacities as having acted under color of state law, have violated their oath of office and more

than disserved and instead harmed the people of Philadelphia to pursue their own leftist agendas,

supported and financed by the Soros Organizations. As for the ultra-leftist anti-law enforcement

Soros, incredibly he admitted to his vile Nazi collaboration in a CBS Sixty Minutes interview

and stated that he was unrepentant of what amounts to the war crimes he has committed against

fellow Jews.8

        40.     Curiously, one cannot access defendant Plain View’s reposting of the hacked

police officers’ social media posts without AGREEING (clicking “I understand”) to enter that

part of its website.

        41.     Not only were the original posts often not public but defendant Plain View does

not display the posts without viewers agreeing to defendant Plain View’s terms and conditions.



8
  See George Soros Interview 60 Minutes (Full), 1998, available at:
https://www.youtube.com/watch?v=QSyczwuTQfo; See also 60 Minutes: George Soros is
Proud of Using Nazis, InfoWars, Nov. 22, 2016, available at http://www.infowars.com/60-
minutes-george-soros-is-proud-of-using-nazis/; George Soros Talks About His Work as a Nazi
Sympathizer Confiscating Jewish Property in Concentration Camps, The Daily Bail, available at:
http://dailybail.com/home/george-soros-talks-about-his-work-as-a-nazi-sympathizer-conf.html;
Geoffrey Grider, Proof of George Soros Nazi Past Finally Comes to Light With Discovery of
Forgotten Interview, available at: https://caravantomidnight.com/proof-george-soros-nazi-past-
finally-comes-light-discovery-forgotten-interview/.


                                                11
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 16 of 41




       42.      To access defendant Plain View’s database, a viewer must agree “I Understand”

to the defendant Plain View’s statement, terms and conditions, including Defendant Plain View’s

explanation that:

             … These posts were selected because the viewpoints expressed could be
             relevant to important public issues, such as police practices, public safety,
             and the fair administration of the law. The posts and comments are open to
             various interpretations. We do not know what a poster meant when he or she
             typed them; we only know that when we saw them, they concerned us. We
             have shared these posts because we believe they should start a conversation,
             not because we believe they should end one.

             The posts and comments included in the database comprise portions of a
             user’s public Facebook activity, and are therefore not intended to present a
             complete representation of each person’s Facebook presence, or each
             person’s views on any given subject. Inclusion of a particular post or
             comment in this database is not intended to suggest that the particular poster
             or commenter shares any particular belief or viewpoint with any other posters
             or commenters in the database. Links to the original page from which each
             post was obtained are provided so you can see the context of the post if you
             wish. …

       43.      This disclaimer is a fraudulent sham, as the postings were intended to harm if not

provoke deadly violence against Plaintiffs and other similarly situated Philadelphia police, as is

now occurring with increasing regularity

       44.      Nevertheless, the Defendants, working together in concert for political, illegal and

other improper purposes, in perpetrating their illegal action against the Plaintiffs, simply ignored

the warnings that the social media posts “are open to various interpretations” and that “[W]e do

not know what a poster meant when he or she typed them; we only know that when we saw

them, they concerned us.”

       45.      The Plaintiffs’ messages and communications, which were protected against

interference under color of state law and otherwise by the First Amendment to the U.S.

Constitution, were not, as published by the Defendants in various media, acting in concert




                                                 12
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 17 of 41




beginning on our about July 20, 2019, in fact racist, homophobic or Islamophobic or expressing

any views that would justify harm to their employment or profession and public, personal and

reputations, as well as harm to their physical and emotional states.

       46.      The Plaintiffs’ messages and communications were illegally hacked by the

Defendants, acting in concert as a conspiracy, fraudulently using the U.S. Mail and wires, and

accessed and published publically without authorization.

       47.      Pennsylvania Statutes Title 18 Pa.C.S.A. Crimes and Offenses § 7613 provides:

             (a) Offense defined.--A person commits an offense if he unlawfully
             accesses or exceeds his authorization to access any data from a computer,
             computer system or computer network or takes or copies any supporting
             documentation whether existing or residing internal or external to a
             computer, computer system or computer network of another with the intent to
             deprive him thereof.
             (b) Grading.--An offense under this section shall constitute a felony of the
             third degree.

       48.      Pennsylvania Statutes Title 18 Pa.C.S.A. Crimes and Offenses § 7614 provides:

             (a) Offense defined.--A person commits the offense of unlawful duplication
             if he makes or causes to be made an unauthorized copy, in any form,
             including, but not limited to, any printed or electronic form of computer data,
             computer programs or computer software residing in, communicated by or
             produced by a computer or computer network.
             (b) Grading.--An offense under subsection (a) shall be graded as follows:
             (1) An offense under this section shall constitute a felony of the third degree.
             (2) If the economic value of the duplicated material is greater than $2,500,
             the grading of the offense shall be one grade higher than specified in
             paragraph (1).

       49.      Pennsylvania Statutes Title 18 Pa.C.S.A. Crimes and Offenses § 7615 provides:

             (a) Offense defined.--A person commits the offense of computer trespass if
             he knowingly and without authority or in excess of given authority uses a
             computer or computer network with the intent to:
             (1) temporarily or permanently remove computer data, computer programs
             or computer software from a computer or computer network;
             (2) cause a computer to malfunction, regardless of the amount of time the
             malfunction persists;




                                                 13
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 18 of 41




             (3) alter or erase any computer data, computer programs or computer
             software;
             (4) effect the creation or alteration of a financial instrument or of an
             electronic transfer of funds; or
             (5) cause physical injury to the property of another.
             (b) Grading.--An offense under this section shall constitute a felony of the
             third degree.

       50.      The Defendants, working together in concert for political, illegal and other

improper purposes, furthered by defendant Plain View in its wholly private capacity but as a

result of their conspiracy with the other defendants acting under color of state law, discriminated

against the Plaintiffs on the basis of their race, ethnicity and sex, targeting Caucasian and non-

African-American and non-Muslim police officers to investigate without cause and fire and/or

constructively fire them simply because they are male and Caucasian or non-African-American

and non-Muslim.

       51.      Using the hacked communications caused by the Defendants, working together in

concert with Defendant Plain View, for political, illegal and other improper purposes, defendants

Kenney, Krasner, Ross and now Outlaw then took and continue to take adverse employment

action based upon viewpoint discrimination of the Plaintiffs’ exercise of First Amendment rights.

       52.      These defendants, working in concert with defendant Plain View, further

discriminated against the Plaintiffs on the basis of their race, ethnicity and sex, lying about and

misrepresenting the Plaintiff’s exercise of their First Amendment as members of the Targeted

Class of police officers.

       53.      The Plaintiffs were thus harmed in their employment and occupation and

terminated and/or constructively terminated from their employment. The Plaintiffs were

suspended from full duty (street duty), investigated, and then fired or forced to retire. In addition,

their police department issued firearms were confiscated and orders were issued preventing the




                                                  14
            Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 19 of 41




possession and carrying of private firearms, all with the intent and purpose of having Plaintiffs

and those police officers similarly situated harmed if not maimed and killed by radical leftists

and others, who as we speak are in the streets looking to harm and actually harming police

officers.

        54.      Furthermore, the hacked messages and communications, including those of the

Plaintiffs, were provided to the news media creating a news campaign about “Facebook Cops.9”

        55.      As The New York Times reported: “In Philadelphia, Commissioner Ross, who has

since been forced to resign due to allegations of sexual harassment, said 72 officers had been

assigned administrative duties while facing investigation for their social media posts, the largest

single removal of officers from street duty that he could recall in his roughly 30-year career. He

said some of the officers were likely to be fired, and many could be disciplined.” 10

        56.      Defendant Ross further stated that:

              Commissioner Ross said the vast majority of Philadelphia officers performed
              admirably and would never engage in hateful speech. But he added, “We
              know that people have to feel a degree of comfort in who’s in that police car
              behind you.”

              He described the posts as disturbing, and said they tarnished his department’s
              reputation. But he said that some of the posts were protected by the First
              Amendment. The city has hired a law firm to help determine which posts
              were acceptable speech and which were not, he said. Court rulings have
              permitted limited restrictions on the speech of public employees if it is
              potentially harmful.11

        57.      The defendants Kenney, Krasmer, Ross and now Outlaw, acting together in


9
  See Ryan Briggs and Max Marin, “Exclusive: Philly police release hundreds of disciplinary
records for ‘Facebook cops’,” WHYY News, available at: https://whyy.org/articles/philly-police-
release-hundreds-of-disciplinary-records-for-facebook-cops/.
10
       Mitch Smith, “72 Philadelphia Officers Benched After Offensive Social Media Posts,”
New York Times, June 20, 2019, Accessible at: https://www.nytimes.com/2019/06/20/us/philly-
cops-plain-view-project.html.
11
   Id.


                                                 15
           Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 20 of 41




concert with defendant Plain View for political and other improper purposes, then released and

continue to release private employment information of 309 Philadelphia police officers and

others similarly situated, including civilian complaints against the police officers. Plaintiffs’

private employment information was among that which was improperly released, recklessly

endangering the lives of the Plaintiffs and their families and thus intentionally causing great

emotional distress and adverse physical pain and symptoms.

         58.   Civilian complaints are normally not disclosed unless they are determined to be

factually and legally well founded. This was not the case with Plaintiffs.

         59.   Indeed, “Capt. Sekou Kinebrew, spokesman for the PPD, said the latest release of

disciplinary records is the largest such disclosure in departmental history.12”

         60.   WHYY reports “[T]hey show that 153 of the officers who appeared in the

Facebook database, compiled by a group called the Plain View, accrued at least one civilian

complaint since 201513.”

         61.   And WHYY reports: “However, 160 other officers named in the Facebook

database had not received any civilian complaints at all.14” On information and belief, these

were all members of the Targeted Class of police officers.

         62.    Defendants Kenney, Krasner and Ross, working under color of state law, in

concert and continuing to be working in concert with Defendant Plain View, and now Defendant

Ross’s replacement Defendant Outlaw, denied and continue to deny the Plaintiffs even due

process of law, along with many other similarly situated outstanding and distinguished

Philadelphia policemen who have risked their lives in the service of the great city of



12
   Id.
13
   Id.
14
   Id.


                                                  16
           Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 21 of 41




Philadelphia. The former “City of Brotherly Love” has, thanks to the illegal acts of the

Defendants, each and every one of them, acting in concert, effectively become the City of

Brotherly Hate, particularly against white male police officers and those of the Targeted Class

similarly situated.

        63.        It is no coincidence that Defendant Outlaw was selected to replace Defendant

Ross because she is an African-American female and was previously the Chief of Police in

Portland, Oregon, where police have systematically been and are now are under continuing

attack and violence, and the people of Portland in general are being subjected to radical ultra-

leftist mob rule, violence, looting, burning, physical harm and even murder.

        64.        Defendant Outlaw is furthering Defendant Ross’ and the other Defendants illegal

actions and efforts to maliciously smear, harm and destroy the Targeted Class of police officers,

including Plaintiffs. Her family name is ironically aptly put as “Outlaw.”

        65.        Defendants Kenney, Krasner, Ross and now Outlaw have not even disclosed to

Plaintiffs which posts used as false and fraudulent pretexts to take adverse employment and other

illegal actions.

        66.        The undisclosed posts or messages were used as a “phantom” and fraudulent

phony excuse to have the Plaintiffs fired and/or constructively fired, contrary to even department

policy and regulations.

        67.        To make matters even worse, once Plaintiffs were terminated or constructively

terminated, they were forced to turn in their firearms, leaving them exposed to attacks from ultra-

leftists, anarchists like ANTIFA and other radicals who now knew their personal information and

falsely believed that they were racist, homophobic or Islamophobic.

        68.        In addition to having their police-issued firearms taken away, Plaintiffs were




                                                    17
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 22 of 41




ordered by the Defendants Kenney, Krasner, Ross and now Outlaw that they were no longer

permitted to possess and carry their own personal firearms, leaving them and their families

exposed to violence, physical harm and even death, causing severe emotional distress and

physical ailments at a minimum.

       69.     Even the Philadelphia Police Department’s policies and regulations do not

countenance an extreme sanction of this severity for an alleged first offense or even second

alleged offenses.

       70.     The posts of the Plaintiffs – whatever they are falsely claimed to be – were not

racist, homophobic or Islamophobic or offensive at all.

       71.     Indeed, the Philadelphia Police Department hired the law firm Ballard Spahr to

investigate, review, and assess the allegedly offensive social media posts.15

       72.     Plaintiffs were cleared of wrongdoing by Ballard Spahr, yet they were still

terminated and/or constructively terminated on July 19, 2019, on orders from the Government

Defendants.

       73.     Thus, it appears that defendants Kenney, Krasner, Ross and now Outlaw, acting

with and furthered by defendant Plain View, together in concert for political and other illegal

purposes, specifically targeted Plaintiffs and other members of the Targeted Class with

termination and/or constructive termination, using the illegally hacked social media by defendant

Plain View, as convenient but fraudulent and phony excuses.

       74.     Indeed, if Plaintiffs had made offensive, bigoted, and racist posts, the Defendants



15
   Max Mitchell, City Taps Ballard Spahr to Review Allegedly Racist Facebook Posts by Phila.
Police Officers, Law.com, June 10, 2019, available at:
https://www.law.com/thelegalintelligencer/2019/06/10/city-taps-ballard-spahr-to-review-
allegedly-racist-facebook-posts-by-phila-police-officers/?slreturn=20200617165256.



                                                18
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 23 of 41




would have shared them with the Plaintiffs before they were terminated and/or constructively

terminated.

        75.    In stark contrast, one of defendant Krasner’s own Assistant District Attorneys,

Sonam Vachhani, maliciously and despicably posted to her Instagram account a picture of

graffiti that read, “FUCK THE COPS,” but has faced no discipline.16 This says it all as pled

herein, as the views of ADA Vachhani were ratified and are the same views as District Attorney

Krasner and the other Defendants.

        76.    Furthermore, Deputy Police Commissioner Melvin Singleton ordered officers to

kneel with rioters, showing the political motivation behind Plaintiffs’ terminations and/or

constructive terminations. Singleton was not disciplined either; most notably because he is

African American, and thus in a protected class, and also because he views comport with those

of the Defendants.

        77.    The Plaintiffs, like all Americans, have an absolute right in their private lives and

on their private social media accounts to express their views, as protected by the First, Fourth,

Fifth and Fourteenth Amendments to our Constitution.

        78.    The Plaintiffs were used and continue to be used illegally as the whipping boys

and scapegoat victims for the Defendants’ political, anti-American and other illegal purposes and

ends.

        79.    The actions of the defendants Kenney, Krasner, Ross and now Outlaw, furthered

and acting in concert with defendant Plain View as a conspiracy, fraudulently using the U.S.

mails and wires, were illegal and also unethical and despicable under any norms of proper and


16
  Ralph Cipriano, Krasner ADA Posts ‘F—k The Cops’ on Instagram, Big Trial, May 31, 2020,
available at: https://www.bigtrial.net/2020/05/krasner-ada-posts-f-k-cops-on-
instagram.html?m=1.



                                                 19
           Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 24 of 41




acceptable conduct expected by public officials, acting under color of state law, and who serve as

representatives of ‘We the People.’ They exposed and furthered and continue to incite actual

violence against not just Plaintiffs but the police in general, particularly male white and non-

African American and non- Muslim officers as well as other police officers of the Targeted

Class.

         80.   The actions of the Defendants constitute racism and are unlawful discrimination

against the Plaintiffs and those Philadelphia police officers who are similarly situated and

members of the Targeted Class, which discrimination and other illegal and tortious acts continue

and are becoming more severe and damaging with each passing day.

         81.   The Defendants have treated the Plaintiffs and those similarly situate police

officers who are members of the Targeted Class, as politically expedient scapegoats and thus

expendable to suit their political and other illegal objectives and despicable tyrannical ends.

         82.   Prior to filing this suit, defendants Kenney, Krasner, Ross and Outlaw were sent

the attached letter, Exhibit 1, in order to give them a chance to rectify the situation. They did not

respond, exhibiting their lawlessness and arrogance as if they are “above the law.” These

defendants and defendant Plain View harbor extreme animus and prejudice against Plaintiffs and

other Philadelphia police who are similarly situated.

         83.   In contrast, non-white, African American and non-Muslim police officers have

not been terminated, or constructively terminated for their actual racist social media postings and

transmission, nor even disciplined by the defendants Kenney, Krasner, Ross and now Outlaw,

acting in concert as a conspiracy with defendant Plain View. As just one example of

discrimination, recently an African American female office was not disciplined in any way for

postings which stated and/or implied that whites should not bother to wear COVID-19 masks but




                                                 20
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 25 of 41




hoods of the Ku Klux Klan, because all whites are racists. This demonstrates, in even greater

relief, the discrimination alleged herein against Plaintiffs and those similarly situated. In this

regard, Plaintiffs and their undersigned counsel reserve their right to amend this complaint and

convert it into a class action for all Philadelphia police officers of the Targeted Class similarly

discriminated against, defamed and harmed, and who continue to be harmed and subjected to

radical and leftist mob violence and even death, in similar ways.

                                 Facts Pertaining to Defamation

       84.     On or around July 20, 2019, Plaintiffs were falsely portrayed by the Defendants,

working together in concert for political, illegal and other improper purposes, as racists, white

supremacists, Islamophobes, homophobes, and/or bigots, as pled above in the preceding

paragraphs.

       85.     Plaintiffs are none of these things.

       86.     Nothing posted on Plaintiffs’ social media accounts were racist, white

supremacist, Islamophobic, homophobic, or bigoted and implied that they were a danger to the

Philadelphia community of citizens of Pennsylvania.

       87.     The false portrayal of Plaintiffs as racists, white supremacists, Islamophobes,

homophobes, and/or bigots was perpetrated by Defendants, working together in concert for

political, illegal and other improper purposes, maliciously, in order to further their own political

and other views and agendas and to maliciously incite violence and in fact cause actual violence

against and severely harm the Plaintiffs and those Philadelphia police officers similarly situated

as part of the Targeted Class.




                                                  21
            Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 26 of 41




V.      CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                       Deprivation of Civil Rights: Racial Discrimination
                                       (42 U.S.C. §1983)

        88.    Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

        89.    By the acts and omissions all of the defendants Kenney, Krasner, Ross and now

Outlaw, set forth as alleged above, working together in concert and under color of state law for

political, illegal and other improper purposes, deprived the Plaintiffs of their constitutional rights

to equal protection under the law and due process guaranteed by the U.S. Constitution, as granted

to them by the Fourteenth Amendment.

        90.    Plaintiffs have been injured in their person, property or business by reason of acts

committed by these Defendants, working together in concert with defendant Plain View for

political, illegal and other improper purposes, that involve racial, sex and ethnic based

discrimination against the Plaintiffs in their employment and otherwise.

        91.     Defendants Kenney, Krasner, Ross and now Outlaw working together in concert

for political, illegal and other improper purposes under color of state law as part of a conspiracy

with defendant Plain View, fraudulently using U.S. mail and wires, have caused plaintiffs to be

injured in their persons, property, or businesses, as well as reputations and physical and

emotional states as pled herein, and these Defendants are jointly and severally liable pursuant to

42 U.S.C. § 1983 for any and all damages that plaintiffs have sustained as a result of such

injuries.




                                                  22
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 27 of 41




                               SECOND CAUSE OF ACTION
             Deprivation of Civil Rights: First Amendment Rights to Free Speech
                                       (42 U.S.C. §1983)

       92.     Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       93.     By the acts and omissions of defendants Kenney, Krasner, Ross and now Outlaw,

as set forth above, these defendants, working together in concert with defendant Plain View for

political, illegal and other improper purposes, deprived the Plaintiffs of their constitutional rights

to free speech guaranteed by the First Amendment to the U.S. Constitution, based on viewpoint

discrimination of the Plaintiffs’ speech, as granted by the Fourteenth Amendment.

       94.     Plaintiffs have been injured in their person, property or business and reputations

as pled herein by reason of acts committed by defendants Kenney, Krasner, Ross and now

Outlaw working together in concert for political, illegal and other improper purposes. These

illegal and unconstitutional actions injured and continue to injure the Plaintiffs in their

employment and in other enumerated ways as alleged herein based on Defendants’ leftist and

radical views and, thus discrimination of and against Plaintiffs’ exercise of free speech.

       95.     Defendants Kenney, Krasner, Ross and now Outlaw, working together in concert

for political, illegal and other improper purposes under color of state law as pled herein, have

caused Plaintiffs to be injured in their persons, property, businesses, employment rights,

reputations, physical and emotional states as pled herein; and Defendants are jointly and

severally liable pursuant to 42 U.S.C. § 1983 for any and all damages that Plaintiffs have

sustained as a result of such injuries.




                                                  23
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 28 of 41




                                 THIRD CAUSE OF ACTION
              Deprivation of Civil Rights – Second Amendment Right to Bear Arms
                                        (42 U.S.C. §1983)

       96.     Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       97.     By the acts and omissions all of defendants Kenney, Krasner, Ross and Outlaw

described above, working together in concert for political, illegal and other improper purposes as

pled herein, deprived the Plaintiffs of their constitutional rights to bear arms, guaranteed by the

Second Amendment to the U.S. Constitution, by ordering them not to possess and carry even

their own personal firearms for their protection.

       98.     This caused and continues to cause Plaintiffs to be exposed to violence and threats

of violence from ultra-leftist anarchists like ANTIFA and other radicals operating and

committing illegal acts under the false notion that Plaintiffs were racists, bigots, and/or

homophobes due to Defendants’ gross misconduct.

       99.     The Defendants, working together in concert for political, illegal and other

improper purposes under color of state law, have caused Plaintiffs to be injured their persons,

property, businesses, employment rights, reputations, physical and emotional states as pled

herein; and Defendants are jointly and severally liable pursuant to 42 U.S.C. § 1983 for any and

all damages that plaintiffs have sustained as a result of such injuries

                                FOURTH CAUSE OF ACTION
                          Conspiracy to Deprive Plaintiffs of Civil Rights
                                        (42 U.S.C. §1985)

       100.    Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       101.    Defendants Kenney, Krasner, Ross and now Outlaw working together in concert




                                                    24
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 29 of 41




for political, illegal and other improper purposes, have conspired together to knowingly and

intentionally deprive the Plaintiffs and other members of the Targeted Class herein of their

constitutional and civil rights to life, liberty, and property in violation of 42 U.S.C. § 1985.

       102.    The Defendants, as pled herein in all of the preceding paragraphs of this

complaint, working together in concert for political, illegal and other improper purposes, have

conspired along with defendant Plain View “to prevent, by force, intimidation, or threat, any

person from accepting or holding any office, trust, or place of confidence under the United

States, or from discharging any duties thereof; or to induce by like means any officer of the

United States to leave any State, district, or place, where his duties as an officer are required to

be performed, or to injure him in his person or property on account of his lawful discharge of the

duties of his office, or while engaged in the lawful discharge thereof, or to injure his property so

as to molest, interrupt, hinder, or impede him in the discharge of his official duties” in violation

of 42 U.S.C. § 1985.

       103.    Each of defendants Kenney, Krasner, Ross and now Outlaw, working together in

concert as part of a conspiracy fraudulently using the U.S. mail and wires with defendant Plain

View, for political, illegal and other improper purposes, have committed overt and public acts in

furtherance of the conspiracy.

       104.     Defendants Kenney, Krasner, Ross and now Outlaw, working together in concert

for political, illegal and other improper purposes, have conspired and acted “for the purpose of

impeding, hindering, obstructing, or defeating, in any manner, the due course of justice in any

State or Territory, with intent to deny to any citizen the equal protection of the laws, or to injure

him or his property for lawfully enforcing, or attempting to enforce, the right of any person, or

class of persons, to the equal protection of the laws in violation of 42 U.S.C. § 1985(2).




                                                  25
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 30 of 41




       105.     Defendants Kenney, Krasner, Ross and now Outlaw have invaded and gone upon

the premises or within the “zone of privacy” of the Plaintiffs and other members of the protected

Targeted Class of persons for the purpose of threatening, intimidating, frightening and harming

the Plaintiffs and those similarly situated, depriving them of their constitutional and civil rights

and also “for the purpose of preventing or hindering the constituted authorities of any State or

Territory from giving or securing to all persons within such State or Territory the equal

protection of the laws” in violation of 42 U.S.C. § 1985(3).

       106.     Defendants Kenney, Krasner, Ross and now Outlaw, agreed, including by

implication or common understanding, to combine and conspire with each other and defendant

Plain View, their agents, and other persons to act unlawfully, in the manner set forth in this

complaint and committed overt acts in furtherance of the conspiracy.

       107.    At all relevant times, defendants Kenney, Krasner, Ross and now Outlaw, knew

of this conspiracy and knew and know, in particular, of the roles of charitable front organizations

and their leaders in furtherance of that conspiracy.

       108.    At a minimum, these Defendants recklessly disregarded the nature and purposes

of the conspiracy.

       109.    The Defendants knowingly and purposefully agreed, under color of state law,

acting as part of a conspiracy with defendant Plain View, fraudulently using U.S. mail and wires

to perform the acts complained of herein with the knowledge, and for the purpose, that such

services facilitate their mutual goals and support what are in effect racially, sex and ethnically

based domestic terrorist activities pursuant to a common scheme to encourage and incentivize

acts of violence and death against white male police officers in particular and other law

enforcement persons of the Targeted Class in particular.




                                                  26
             Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 31 of 41




                                   FIFTH CAUSE OF ACTION
                                          Defamation

          110.   Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

          111.   The Defendants, acting in concert, as a conspiracy, have defamed Plaintiffs by

knowingly, intentionally, willfully, and/or recklessly publishing statements beginning on or

about July 20, 2019 and thereafter, continuing to the present, about Plaintiffs which they knew or

should have known to be false and misleading.

          112.   These defamatory statements were not privileged in any way or manner.

          113.   These false statements were of and concerning Plaintiffs and severely damaged

Plaintiffs

          114.   These false and misleading statements, made by Defendants in concert, falsely

accuse Plaintiffs of being racists, white supremacists, Islamophobes, homophobes, and/or bigots

and a danger to the Philadelphia community that they have risked their lives to serve.

          115.   These false statements created irreparable harm to Plaintiffs, their persons,

property, businesses, employment rights, reputations, physical and emotional states as pled

herein.

                                   SIXTH CAUSE OF ACTION
                                     Defamation by Implication

          116.   Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

          117.   The Defendants, working together in concert for political, illegal and other

improper purposes as a conspiracy have defamed Plaintiffs, beginning on or about July 20, 2019

and continuing to the present, by knowingly, intentionally, willfully, and/or recklessly publishing




                                                  27
              Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 32 of 41




statements about Plaintiffs which they knew or should have known to be false and misleading.

         118.    These defamatory statements were not privileged in any way or manner.

         119.    These false statements were of and concerning Plaintiffs and severely damaged

Plaintiffs.

         120.    The statements by Defendants, acting in concert as a conspiracy, imply the

falsehoods that Plaintiffs are racists, white supremacists, Islamophobes, homophobes, and/or

bigots and a danger to the Philadelphia community that they have risked their lives to protect and

serve.

         121.    These false statements created irreparable harm to Plaintiffs, persons, property,

businesses, employment rights, reputations, physical and emotional states as pled herein.

                                 SEVENTH CAUSE OF ACTION
                                      Defamation Per Se

         122.    Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

         123.    The Defendants working together in concert as a conspiracy for political, illegal

and other improper purposes on or about July 20, 2019, along with defendant Plain View, have

defamed Plaintiffs by knowingly, intentionally, willfully, and/or recklessly publishing statements

about Plaintiffs which they knew or should have known to be false and misleading and which

falsely connote illegal and dangerous acts in the performance of their police duties and thus

trade and profession, as well as moral turpitude, among other per se defamatory actions.

         124.    The per se defamatory statements were not privileged in any way or manner.

         125.    The statements by Defendants, each and every one of them acting in concert as a

conspiracy, impugn Plaintiffs’ professional character or standing by falsely calling Plaintiffs

racists, white supremacists, Islamophobes, homophobes, and/or bigots and a danger to the



                                                  28
            Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 33 of 41




Philadelphia community that they have risked their lives to protect and serve.

          126.   These false statements created irreparable harm to Plaintiffs, their persons,

property, businesses, employment rights, reputations, physical and emotional states as pled

herein.

                                 EIGHTH CAUSE OF ACTION
                            Intentional Infliction of Emotional Distress

          127.   Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

          128.   Defendants’ acts of inciting and/or carrying out actions of violence against police

officers and law enforcement persons of all races and ethnicities and particularly white male cops

and members of the Targeted Class, were done with the intent to terrorize, threaten, intimidate,

and frighten the Plaintiffs and the similarly situated Targeted Class members, as well as to

actually commit acts of violence against them.

          129.   Defendants’ acts of promoting and/or effectively threatening and carrying out

actions of violence against similarly situated police officers of the Targeted Class, were willful

malicious, deliberate, or were done with reckless indifference to the likelihood that such

behavior would cause severe emotional distress and physical ailments and with utter disregard

for the consequences of such actions.

          130.   The acts of violence and even severe bodily injury and murder, which were

committed with the knowledge of and intention to cause extreme physical and emotional mental

pain and suffering to Plaintiffs and a persons within close proximity to Plaintiffs, caused of the

extreme emotional distress and physical ailments to the Plaintiffs and their family members by

reason of those who were killed or injured by reason of those acts, or were done with reckless

indifference to the likelihood that such behavior would cause such severe emotional distress,



                                                  29
           Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 34 of 41




attendant physical ailments, and carried out with utter disregard for the consequences of such

actions.

       131.    Defendants’ concerted conduct, each and every one of them, jointly and severally,

was unreasonable and outrageous and exceeds the bounds usually tolerated by decent society,

and was done willfully, maliciously and deliberately, or with reckless indifference, to cause

Plaintiffs, severe mental and emotional pain, distress, and anguish and attendant physical

ailments, and loss of enjoyment of life.

       132.    By reason of the wrongful conduct of the Defendants, Plaintiffs, including their

family members, have suffered conscious pain, suffering, severe emotional distress and the fear

of imminent serious bodily injury or death, and have suffered pecuniary and economic damage,

loss of support, loss of nurture, care and guidance, grief, anguish, loss of services, loss of society,

and other mental and physical injuries.

       133.    Defendants, conspiring and/or acting in concert, jointly and severally, undertook

their actions willfully, wantonly, maliciously and with reckless disregard for Plaintiffs’ rights,

and as a direct, foreseeable, and proximate result thereof plaintiffs suffered economic and

emotional and physical damage in a total amount to be proven at trial. Therefore, Plaintiffs seek

punitive damages in an amount sufficient to deter Defendants and others from similar future

wrongful conduct.

                                  NINTH CAUSE OF ACTION
                                 Invasion of Privacy – False Light

       134.    Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       135.    By hacking and taking Plaintiffs’ private social media posts and falsely

characterizing them as racist, bigoted, homophobic, and/or Islamophobic, Defendants, working



                                                  30
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 35 of 41




together in concert as a conspiracy, fraudulently using U.S. mail and wires, have cast Plaintiffs in

a false light that is highly offensive to any reasonable person.

        136.    Defendants, at all material times, knew that Plaintiffs’ private posts were not

racist, bigoted, homophobic, and/or Islamophobic or, at a minimum, with reckless disregard, but

still chose to falsely publicize Plaintiffs’ private posts as such.

        137.    Plaintiffs did not discover Defendants’ invasion of privacy until after July 20,

2019.

        138.    By reason of the wrongful conduct of Defendants, Plaintiffs, including their

family members, have suffered conscious pain, suffering, severe emotional distress, attendant

physical ailments and the fear of imminent serious bodily injury or death, and have suffered

pecuniary and economic damage, loss of support, loss of nurture, care and guidance, grief,

anguish, loss of services, loss of society, and other mental and physical injuries.

        139.    Defendants, conspiring and/or acting in concert, jointly and severally, undertook

their actions willfully, wantonly, maliciously and in reckless disregard for Plaintiffs’ rights, and

as a direct, foreseeable, and proximate result thereof plaintiffs suffered economic and emotional

damage in a total amount to be proven at trial.

        Therefore, Plaintiffs seek punitive damages in an amount sufficient to deter Defendants

and others from similar future wrongful conduct.

                                 TENTH CAUSE OF ACTION
                       Invasion of Privacy – Publicity Given to Private Life

        140.    Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

        141.    By hacking and taking Plaintiffs’ private social media posts and falsely

characterizing them as racist, bigoted, homophobic, and/or Islamophobic, Defendants, each and



                                                   31
            Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 36 of 41




every one of them working together in concert as a conspiracy, fraudulently using U.S. mail and

wires, have given publicity to matters that concerns the private lives of Plaintiffs.

        142.   Defendants, working together in concert, have widely publicized their false

characterizations of Plaintiffs’ private social media posts.

        143.   By widely publicizing their false characterizations of Plaintiffs’ private social

media posts as racist, bigoted, homophobic, and/or Islamophobic, Defendants have made

publications that are highly offensive to any reasonable person.

        144.   Plaintiffs’ private social media posts are not of any legitimate public concern.

        145.   Plaintiffs did not discover Defendants’ invasion of privacy until after July 20,

2019.

        146.   By reason of the wrongful conduct of Defendants, Plaintiffs, including their

family members who have lost consortium, have suffered conscious pain, suffering, severe

emotional distress, attendant physical ailments and the fear of imminent serious bodily injury or

death, and have suffered pecuniary and economic damage, loss of support, loss of nurture, care

and guidance, grief, anguish, loss of services, loss of society, and other mental and physical

injuries.

        147.   Defendants, conspiring and/or acting in concert, jointly and severally, undertook

their actions willfully, wantonly, maliciously and in reckless disregard for Plaintiffs’ rights, and

as a direct, foreseeable, and proximate result thereof Plaintiffs suffered economic and emotional

and attendant physical damage in a total amount to be proven at trial. Therefore, Plaintiffs seek

punitive damages in an amount sufficient to deter Defendants and others from similar future

wrongful conduct.




                                                 32
             Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 37 of 41




                                       PRAYER FOR RELIEF

       Plaintiffs demand that judgment be entered against Defendants, jointly and severally, for

compensatory and actual damages because of their inflicted demonstrable financial, physical and

emotional, reputational injury to Plaintiffs, punitive damages because of Defendants’ callous

and reckless indifference to the Plaintiffs’ rights, giving rise to a jury verdict and judgment for

damages in excess of $90,000,000 USD, to be trebled where appropriate, and such other relief

the Court may deem just and proper, including equitable relief, and an award of attorney’s fees

and costs.

                                           JURY DEMAND

       Plaintiffs respectfully demand a jury trial on all issues so triable.




Dated: July 19, 2020                                   Respectfully submitted,

                                                       Larry Klayman, Esq.
                                                       Freedom Watch, Inc.
                                                       2020 Pennsylvania Avenue N.W.
                                                       Suite 345
                                                       Washington, D.C. 20006
                                                       Tel: (561) 558-5336
                                                       Email: leklayman@gmail.com

                                                       Pro Hac Vice Motion to be Filed


                                                       /s/ Andrew Teitelman
                                                       Andrew Teitelman, Esq.
                                                       PA ID No. 43545
                                                       380 Red Lion Rd Ste 103
                                                       Huntingdon Valley, PA, 19006
                                                       Tel: 267-255-6864
                                                       Fax: 215-434-7491
                                                       Email: ateitelman@teitelaw.com

                                                       Counsel for Plaintiffs



                                                  33
Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 38 of 41




                       EXHIBIT 1
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 39 of 41
                                           EXHIBIT 1


                             KLAYMAN LAW GROUP
                                   A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.               2020 Pennsylvania Ave. N.W., #800        Tel: 561-558-5336
                                       Washington, DC, 20006               Fax: 202-379-9289



Via Federal Express (Priority Delivery)

April 27, 2020

Honorable Jim Kenney
Mayor
City of Philadelphia
City Hall
Office 215
Philadelphia, PA 19107

Larry Krasner, Esq.
District Attorney
Office of the District Attorney
City of Philadelphia
3 S Penn Square
Philadelphia, PA 19107

Honorable Danielle Outlaw
Police Commissioner
Philadelphia Police Department
City of Philadelphia
750 Race Street
Philadelphia, PA 19106

Mr. Richard Ross, Jr.
Former Police Commissioner
c/o Philadelphia Police Department
750 Race Street
Philadelphia, PA 19106

Re:    Discrimination and Other Illegal Conduct Against Police Officers Michael Melvin,
       Daniel Farrelly and Brion Milligan

Ladies and Gentlemen:

As the founder of both Judicial Watch and now Freedom Watch, a former federal prosecutor and
as someone who believes in civil rights for both minorities and whites, without exception, and as
a native of Philadelphia myself, I have taken a special interest in the discriminatory, damaging


                                                 1
          Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 40 of 41




and highly radical leftist, politically-motivated and reverse racist policies and misconduct which
led to the firing of my clients, former Philadelphia police officers Michael Melvin, Daniel
Farrelly and Brion Milligan.

Illegally violating the private Facebook and other social media accounts of my clients, the
Plainview Project – a radical leftist group – committed crimes, furthered by the mayor, then
police commissioner Richard Ross, and the district attorney, Larry Krasner, by sanctioning this
illegality and then compounding it with the precipitous firing of Messrs. Melvin, Farrelly and
Milligan. The mayor, then police commissioner Richard Ross and Larry Krasner denied my
clients even due process of law, as well as many other outstanding and distinguished
Philadelphia policemen who have risked their lives in the service of the great city of
Philadelphia.

The Facebook and social media postings likely at issue, which Ross, Krasner and the mayor did
not disclose, were used as a “phantom” excuse to have my clients fired, contrary to even
department policy. Even department policy does not countenance an extreme sanction this severe
on an alleged first offense. Moreover, these posts of my clients – whatever they falsely are
claimed to be – were not racist or offensive at all. My clients, like all Americans, have an
absolute right in their private lives and on their private social media accounts to express their
views, as protected by the First Amendment to our Constitution.

To use my clients as the whipping boys for political purposes is not just improper and I might
add illegal, but also unethical and despicable under any norms of proper and acceptable conduct
expected by public officials, who serve as representatives of We the People. The actions of Ross,
Krasner and Kenney frankly smack of reverse racism against white police officers, who the
mayor, the district attorney, and their former police commissioner obviously saw as politically
expedient to scape goat and thus expendable to suit their political objectives and ends.

With regard to the chief law enforcement officer of our “City of Brotherly Love,” the birthplace
and cradle of our free republic, here is what the current U.S. Attorney had to say about district
attorney Larry Krasner. The honorable William McSwain, appointed by President Donald J.
Trump, lambasted Krasner for his cheap use of the police department to suit his political agenda,
saying that he, McSwain, was “fed up” with a “new culture of disrespect for law enforcement”
being “championed” by Krasner. Caitlin Oprysko, “’I Am Fed Up With It’: Philadelphia U.S.
Attorney Torches Local D.A. After Police Standoff,” Politico, August 15, 2019. There is more
but I will not belabor it here.

The illegal and discriminatory firing of my clients, which has severely harmed them and their
families during the ongoing and severe Coronavirus pandemic, which has hit Philadelphia
particularly hard, cutting them off from their livelihood when they need financial funds for
sustenance and necessary healthcare, constitutes both “cruel and unusual punishment” for non-
existent alleged violations.

Along with local counsel, I have been instructed by my clients to bring suit in federal court in the
U.S. District Court for the Eastern District of Pennsylvania under federal civil rights laws
preventing discrimination by virtue of race, as well as other applicable causes of action, against


                                                 2
             Case 2:20-cv-03529-JP Document 1 Filed 07/19/20 Page 41 of 41




both the city, Krasner, Kenney and Ross, if this matter cannot be amicably settled by reinstating
them as police officers and compensating them for the violations of their constitutional rights. As
Mr. Krasner I am sure can counsel, public officials are not immune from suit in their individual
capacities when they violate constitutional rights. See Bivens v. Six Unknown Named Agents, 403
U.S. 388 (1971).

I look forward to hearing from you with an affirmative response to commencing settlement
discussions within ten (10) days. Otherwise, I have been instructed to file suit to redress the
illegal and unconstitutional damage caused to my clients, which damage is being cruelly
compounded daily particularly during the Coronavirus pandemic.

As a human gesture, notwithstanding my clients’ considerable legal claims, it would behoove
you to settle with them during these dire and dangerous times.


Govern yourselves accordingly.

Sincerely,


Larry Klayman, Esq.




                                                 3
